Order filed September 17, 2013.




                                    In The

                   Fourteenth Court of Appeals
                                  ____________

                             NO. 14-12-00964-CV
                                  ____________

                       ROBERT HOLMES, Appellant

                                      V.

                         CRAIG CASSEL, Appellee


                   On Appeal from the 80th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-32230


                                   ORDER

      This court issued a Substitute Memorandum Opinion and judgment
affirming the trial court’s judgment on August 15, 2013. Appellant’s motion for
rehearing was due within 15 days after this court’s judgment was rendered. See
Tex. App. P. 49.1. Therefore, appellant’s motion for rehearing was due on August
30, 2013. Appellant’s motion for rehearing was e-filed on September 13, 2013,
however.
         If a motion for rehearing is filed within 15 days of its due date, a party may
filed a motion for extension of time. See Tex. R. App. P. 49.8. Appellant’s motion
was filed within 15 days of its due date, but no motion for extension of time was
filed.
         Accordingly, we ORDER appellant to file a proper motion to extend time,
to file the motion for reconsideration, in accordance with Rules 10.5(b) and 49.8,
within 10 days of the date of this order. If appellant does not comply with this
order, the court will strike the motion for rehearing as untimely. See Tex. R. App.
P. 49.1.



                                     PER CURIAM




                                            2